IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                          No. 99-30770
                                        Summary Calendar



TAMMY LEONARD,

                                                                                 Plaintiff-Appellee,

                                              versus

JERRY GAUTREAUX, Individually and as Fire Chief of the Bayou
Cane Volunteer Fire Department; BAYOU CANE VOLUNTEER FIRE
DEPARTMENT; TERREBONNE PARISH FIRE PROTECTION DISTRICT,
Nos. 1, 2, 3; TERREBONNE PARISH COUNCIL; TERREBONNE PARISH
CONSOLIDATED GOVERNMENT; AMERICAN ALTERNATIVE INSURANCE
CORPORATION; CHRIS HUBBELL,

                                                                            Defendants-
Appellants.

                  ------------------------------- -----
                     Appeal from the United States District Court
                         for the Eastern District of Louisiana
                               USDC No. 97-CV-198-S
                  ------------------------------- -----
                                 September 25, 2000
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

       Jerry Gautreaux et al., appeal the district court’s order denying their motion for sanctions

against Tammy Leonard under Fed. R. Civ. P. 11. The appellants argue that Leonard should be

sanctioned because she “intentionally asserted a false claim and lied under oath” in order to harass

and otherwise harm Gautreaux. Review of the record does not indicate that the district court

abused its discretion in refusing to grant sanctions under Rule 11. See Cooter & Gell v. Hartmarx

Corp., 496 U.S. 384, 402 (1990).

       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 99-30770
                 -2-

AFFIRMED.